DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/10/2022 has been entered.




Response to Amendments
This communication is in response to the amendments filed on 10 June 2022:
	Claims 6, 10-13, 20 and 23 are amended.
	Claims 1-5, 7 and 14-19 are canceled.
	Claims 6, 8-13 and 20-23 are pending.





Allowable Subject Matter
Claims 6, 8-13 and 20-23 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for an encryption processing method performed by an encryption processing apparatus, comprising compressing data to obtain compressed data, determining, within the compressed data, a section to be encrypted and encrypting the section to obtain partially encrypted data. 

The closest prior art are as follows:

Asano et al. (U.S. PGPub. 2002/0169971) discloses techniques for a data authentication system, comprising a data processing apparatus a data processing method efficiently ascertain that data are valid, prevent encryption processing key data from leaking, eliminate illegal use of contents data, restrict contents utilization, apply a different plurality of data formats to contents and efficiently execute reproduction processing of compressed data. However, unlike the instant invention, Asano does not disclose “wherein the encrypting and the compressing are performed in parallel, and the encrypted compression header, the unencrypted compressed data and an encryption header form partially encrypted data; and storing the partially encrypted data in a file.”

Hughes et al. (U.S. Patent 7,814,316) discloses techniques for a data encryption system with encryption integrity verification including an encryption engine configured to receive an unencrypted data packet and generate an encrypted data packet based at least in part on the unencrypted data packet. The system also includes a decryption engine in electronic communication with the encryption engine. However, unlike the instant invention, Hughes does not disclose “wherein the encrypting and the compressing are performed in parallel, and the encrypted compression header, the unencrypted compressed data and an encryption header form partially encrypted data; and storing the partially encrypted data in a file.”

Abbas et al. (U.S. PGPub. 2017/0286319) discloses techniques for data security in a data storage environment. Input data from a host is received into a buffer memory. Data compression is applied to the input data to provide compressed data. Encryption is applied to the compressed data to generate encrypted data, and the encrypted data are stored in a main memory of a data storage device. However, unlike the instant invention, Abbas does not disclose “wherein the encrypting and the compressing are performed in parallel, and the encrypted compression header, the unencrypted compressed data and an encryption header form partially encrypted data; and storing the partially encrypted data in a file.”

Bojinov et al. (U.S. PGPub. 2009/0190760) discloses techniques for encrypting and compressing data for storage by computing systems. A data stream received by a computing system is separated into data chunks for storage on a storage device using a data layout format. Each data chunk is examined and if possible, compressed to produce a compressed data chunk. However, unlike the instant invention, Bojinov does not disclose “wherein the encrypting and the compressing are performed in parallel, and the encrypted compression header, the unencrypted compressed data and an encryption header form partially encrypted data; and storing the partially encrypted data in a file.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 6, 8-13 and 20-23 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        

/GARY S GRACIA/Primary Examiner, Art Unit 2499